Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-24-2002

USA v. Swida
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1449




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Swida" (2002). 2002 Decisions. Paper 669.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/669


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                          No.    02-1449


                   UNITED STATES OF AMERICA

                                 v.

                          MARK SWIDA,

                                                                                Appellant


          Appeal from the United States District Court
            for the Middle District of Pennsylvania
             (D.C. Criminal Action No. 98-cr-00295)
          District Judge: Honorable Thomas I. Vanaskie


           Submitted Under Third Circuit LAR 34.1(a)
                       September 23, 2002

         Before: BARRY, AMBRO and COWEN, Circuit Judges

                (Opinion filed October 24, 2002)



                            OPINION


PER CURIAM:

     For essentially the reasons set forth in Judge Vanaskie’s memorandum opinion
dated January 15, 2001, we affirm the District Court’s judgment.

TO THE CLERK:
     Please file the foregoing Opinion.

                                By the Court,

 /s/
                                 Circuit Judg